United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
WIDOWS CREEK FOSSIL PLANT,
Stevenson, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0532
Issued: October 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 10, 2018 appellant filed a timely appeal from a July 18, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees ’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 18, 2017, the date of OWCP’s last decision, was
January 14, 2018. As that fell on a Sunday, and Monday, January 15, 2018 was a federal holiday, appellant had until
Tuesday, January 16, 2018 to file an appeal. See 20 C.F.R. § 501.3(f)(2). Because using January 18, 2018, the date
the appeal was received by the Clerk of the Appellate Boards, would result in the loss of appeal right s, the date of the
postmark is considered the date of filing. See 20 C.F.R. § 501.3(f)(1). The date of the U.S. Postal Service postmark
is January 10, 2018, rendering the appeal timely filed. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish binaural
sensorineural hearing loss causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 8, 2017 appellant, then a 63-year-old lead shift operations supervisor, filed an
occupational disease claim (Form CA-2) alleging that he sustained hearing loss and tinnitus while
in the performance of duty. He explained that he worked in close proximity to equipment that
produced hazardous noise. Appellant further explained that, even in the control room, he was
exposed to very loud noise from turbines. He identified June 15, 2011 as the date he first became
aware of his claimed condition, and September 15, 2015 as the date he first realized its relation to
factors of his federal employment. Appellant voluntarily retired effective April 30, 2017.
OWCP received audiogram results dated September 12, 2016 and April 6, 2017.
At the request of the employing establishment, Whitney R. Mauldin, Ph.D., an audiologist ,
reviewed appellant’s federal and private sector occupational noise exposure, his reported
recreational exposure to firearms, as well as a series of audiograms from 1991 through 2017. In
an April 27, 2017 report, Dr. Mauldin concluded that appellant was not exposed to levels of
occupational noise that would be considered hazardous. Consequently, Dr. Mauldin found that
appellant’s current hearing loss was not work related.
After further development of the record regarding appellant’s occupational noise exposure,
OWCP prepared a June 8, 2017 statement of accepted facts (SOAF) and referred appellant to
Dr. Joseph A. Motto, a Board-certified otolaryngologist, for a second opinion evaluation.
In a July 12, 2017 report, Dr. Motto examined appellant and noted his exposure to noise.
He diagnosed mild high frequency symmetric sensorineural hearing loss at 4,000, 6,000, and 8,000
Hertz (Hz). Dr. Motto advised that the external auditory canals were dry and noted reduced drum
motility. He noted that there was no evidence of acoustic neuroma or Meniere’s disease.
Audiometric testing was conducted on the doctor’s behalf and testing at the frequency levels of
500, 1,000, 2,000, and 3,000 Hz revealed the following: right ear 15, 15, 15, and 15 decibels
(dBs); left ear 15, 20, 15, and 15 dBs. Dr. Motto noted the audiogram was within low normal
range with the exception of mild-high frequency loss beginning at 4,000 Hz. He further noted that
appellant developed hearing loss which was not consistent with noise-induced hearing loss.
Dr. Motto described the workplace exposure as of insufficient intensity and duration to have
caused the hearing loss. He provided a graph detailing appellant’s hearing loss. Dr. Motto opined
that the pattern of hearing loss was not typical of noise exposure and did not suggest that it was
causally related to his occupational exposure.
In a July 18, 2017 decision, OWCP denied the claim finding that the medical evidence of
record was insufficient to establish that appellant’s hearing loss was causally related to his
workplace noise exposure.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condit ion;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors. 7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 8 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. 9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant ’s
specific employment factor(s). 10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish binaural
sensorineural hearing loss causally related to the accepted factors of his federal employment.

3

Id.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

M.S., Docket No. 18-1554 (issued February 8, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, supra note 7.

10

Id.

3

OWCP referred appellant to Dr. Motto a second opinion physician, who in a report dated
July 12, 2017, determined that appellant developed mild high frequency symmetric sensorineural
hearing loss at 4,000, 6,000, and 8,000 Hz. Dr. Motto noted there was no evidence of acoustic
neuroma or Meniere’s disease. Audiometric testing was conducted on the doctor’s behalf and he
noted the audiogram was within low normal range with the exception of mild high frequency loss
beginning at 4,000 Hz. Dr. Motto noted that he developed hearing loss which was not consistent
with noise-induced hearing loss. He described the workplace exposure as of insufficient intensity
and duration to have caused the hearing loss. Dr. Motto opined that the pattern of hearing loss was
not typical of noise exposure and did not suggest that it was causally related to his occupational
exposure.
The Board finds that Dr. Motto had specific knowledge of appellant’s employment factors
and opined, with rationale, that appellant’s hearing loss was not causally related to his federal
employment but was consistent with presbycusis and therefore carries the weight of the medical
evidence. As indicated, appellant must present medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors. 11 There is no other medical
evidence establishing causal relationship between appellant’s hearing loss and his federal
employment. Consequently, appellant has not met his burden of proof to establish his claim for
employment-related hearing loss.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established binaural sensorineural hearing loss
causally related to the accepted factors of his federal employment.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 18, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 9, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

